Case 8:20-cv-00485-SCB-AEP Document 48 Filed 04/15/21 Page 1 of 5 PageID 988




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

TIFFANI BRAZELL,

             Plaintiff,
v.                                                Case No. 8:20-cv-485-SCB-AEP

HILLSBOROUGH COUNTY BOARD
OF COUNTY COMMISSIONERS,

          Defendant.
______________________________/

                                     ORDER

      This cause comes before the Court on Defendant’s Motion in Limine (Doc.

No. 31) to the extent that the Court deferred ruling on the comparator issue.

Plaintiff opposes the motion. (Doc. No. 34). Additionally, Plaintiff has filed a

motion for leave to submit evidence in connection with her response to

Defendant’s motion in limine (Doc. No. 36), which Defendant opposes (Doc. No.

47). The Court briefly addressed these motions at the pretrial conference held in

this case on April 7, 2021.

I. Background

      Plaintiff Tiffani Brazell worked as a Recreation Leader for Defendant

Hillsborough County Board of County Commissioners. During her employment,

she was subjected to sexual harassment, and she later expressed her displeasure to

Defendant regarding its handling of her sexual harassment complaint.
Case 8:20-cv-00485-SCB-AEP Document 48 Filed 04/15/21 Page 2 of 5 PageID 989




      Thereafter, in November of 2018, Plaintiff was involved in a car accident,

she refused to take a breathalyzer test, and she had her license suspended for a

year. Plaintiff was able to obtain a Business Purpose Only (“BPO”) license, which

allowed her to drive to and from work. On August 5, 2019, Erica Herrera and

Matthew Stewart from HR told Plaintiff that a BPO license was not sufficient for

her job with Defendant. They told Plaintiff that in order to avoid disciplinary

action due to her only having a BPO license, she would have to sign a waiver and

release of all of her claims (including all claims under Title VII and the Florida

Civil Rights Act), along with a resignation letter that would go into effect if she did

not get her regular license reinstated by a specific date. Plaintiff refused, and she

was terminated on September 20, 2019, with the purported reason being her failure

to have a valid driver’s license.

      Plaintiff contends that she was terminated in retaliation for voicing her

displeasure over the results of Defendant’s investigation into her sexual harassment

complaint. Thus, she asserts retaliation claims under Title VII and the Florida

Civil Rights Act.

II. Motion in Limine and Motion for Leave to Submit Additional Evidence

      Defendant argues that Plaintiff should be precluded from offering

comparator evidence at trial; specifically, that other employees in her position had

BPO licenses but were not required to sign a waiver and release in order to keep


                                           2
Case 8:20-cv-00485-SCB-AEP Document 48 Filed 04/15/21 Page 3 of 5 PageID 990




their jobs. Plaintiff responds that such evidence is relevant, and she asks the Court

for leave to submit additional evidence on this issue for the Court’s consideration.

      The additional evidence consists of a memo prepared by Herrera on April

29, 2019, in which Herrera notes that two other Recreation Leaders had BPO

licenses and were not terminated. (Doc. No. 36-1). Given the similarities in job

position and situation (i.e., BPO license) between Plaintiff and the comparators, as

well as the fact that Herrera knew that the comparators were not terminated for

having a BPO license, Plaintiff contends that this evidence supports her theory that

Defendant’s purported reason for firing her (i.e., for having a BPO license) was

pretextual.

      Defendant argues that this evidence is not relevant because the Court

previously found that the two other Recreation Leaders were not comparators when

ruling on the parties’ summary judgment motions. (Doc. No. 29). However, in the

Court’s summary judgment order, the issue before the Court was whether these

two male Recreation Leaders (Gates and Bowers) were proper comparators for

Plaintiff’s gender discrimination claims. The Court found that they were not

proper comparators, stating:

              [T]hese employees are not similarly situated to Plaintiff,
              because they had suspended licenses in 2005 (Gates) and
              2009 (Bowers), before Herrera and Stewart began working
              for Defendant, and thus, Herrera and Stewart were not the
              decisionmakers regarding Gates’ and Bowers’ continued
              employment with Defendant. The fact that one or more
                                          3
Case 8:20-cv-00485-SCB-AEP Document 48 Filed 04/15/21 Page 4 of 5 PageID 991




               decisionmakers did not require Gates or Bowers to sign a
               waiver and release in order to keep their jobs when their
               licenses were suspended is not evidence that Herrera and
               Stewart’s decision to require Plaintiff to sign a waiver and
               release in order to keep her job was based on her gender.

(Doc. No. 29, p. 18-19).

         Plaintiff now offers this additional evidence and argues that it shows that

Herrera knew that two other Recreation Leaders had BPO licenses and were not

terminated. Plaintiff contends that this evidence undercuts Defendant’s contention

that a BPO license was not a valid license, and therefore, having a BPO license

was a legitimate basis for termination. The Court agrees that this evidence is

relevant to the issue of whether Plaintiff was fired for having a BPO license.

Accordingly, the Court grants Plaintiff’s motion for leave to submit this additional

evidence, and the Court has considered the additional evidence. Because the Court

finds that this evidence is relevant to the issue of why Defendant terminated

Plaintiff’s employment, the Court denies Defendant’s motion in limine on this

issue.

III. Conclusion

         Accordingly, it is ORDERED AND ADJUDGED that:

         (1)   Plaintiff’s motion for leave to file evidence in connection with her

response to Defendant’s motion in limine (Doc. No. 36) is GRANTED, and the




                                            4
Case 8:20-cv-00485-SCB-AEP Document 48 Filed 04/15/21 Page 5 of 5 PageID 992




Court has considered the proffered document and metadata (Doc. No. 36-1) in

connection with her response to Defendant’s motion in limine.

      (2)    Defendant’s Motion in Limine (Doc. No. 31) is DENIED to the

extent that it seeks to exclude evidence of comparators.

      DONE AND ORDERED at Tampa, Florida, this 15th day of April, 2021.




Copies to:
Counsel of Record




                                         5
